                       Case 1:21-cv-00260-PB Document 4 Filed 04/09/21 Page 1 of 1
USDCNH-96 (Rev. 7/14) Appearance of Counsel


                                    UNITED STATES DISTRICT COURT
                                                           for the
                                                District of New Hampshire


   SECURITIES AND EXCHANGE COMMISSION,                        )
                            Plaintiff                         )
                               v.                             )      Case No. 21-cv-00260-JD
                        LBRY, INC.,                           )
                           Defendant                          )

                                              APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Plaintiff, Securities and Exchange Commission                                                                  .


Date:         04/09/2021                                                                 /s/ Eric A. Forni
                                                                                        Attorney’s signature


                                                                                      Eric A. Forni, 669685
                                                                                    Printed name and bar number
                                                                           33 Arch St., 24th Floor, Boston, MA 02110



                                                                                              Address

                                                                                         fornie@sec.gov
                                                                                           E-mail address

                                                                                         (617) 573-8827
                                                                                         Telephone number

                                                                                         (617) 573-4590
                                                                                            FAX number
